DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 11/17/2021 in which claims 1, 7-9, 14, 26, and 28 were amended, claims 6, 15, and 27 were canceled has been entered of record.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 21-25 directed to an invention non-elected with traverse in the reply filed on 07/20/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 1-5, 7-14, 16-20, 26, 28-30 are allowed.

Regarding claims 1-5, 7-14, 16-20, 26, and 28-30, the prior art does not teach or suggest either alone or in combination apparatus and method of operating memory comprising: applying an additional voltage pulse to the memory cell based on the determination of whether the memory cell snaps back, wherein the three possible data states include: a first data state associated with a first threshold voltage distribution whose magnitude is greater for a first polarity than a second polarity,  a second data state associated with a second threshold voltage distribution whose magnitude is greater for the second polarity than the first polarity,  and a third data state associated with a third threshold voltage distribution whose magnitude is equal for the first polarity and the second polarity, and in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825